IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MUNTHER S. HADDAD,
Plaintiff,
V. Civil Action No.: CCB- l 9-256

.TUDGE SEATON,
WICOMICO COUNTY MD

Defendants.

 

MEMO]i{ANDUM

Plaintiff Munther Haddad filed this civil action on _lanuary 28, 2019. The complaint was
iiled without the filing fee and Haddad did not tile a motion seeking its waiver. Be_cause the
complaint must be dismissed, Haddad will not be required to correct the deficiency

Haddad claims that Judge Leah Seaton improperly denied him the opportunity to receive
treatment for opioid addiction ECF l at p. 3. He states that information regarding his opioid
addiction,has been in his court tile and that since his November 18, 2016 incarceration he has been
Seeking additional mental health and substance abuse treatment. Id. In an apparent effort to secure
such treatment, Haddad filed a Motion for Health General Evaluation in the Circuit Court for
Wicomico County, Maryland and his motion Was denied on July 16, 2018. ECF l at p, 5 (Order
denying Motion in Srate v. Haddad, Case 22K09000715 (Wicomico Co. Cir. Ct.)).

Haddad’s solel claim is leveled at a sitting judge for acts taken in her role as a judge.

Claims such as Haddad’s are barred by the doctrine of judicial immunity. “If judges were

 

1 To the extent Haddad intended to name Wicomico County as a defendant, there are no allegations against the

County nor does Haddad claim that a policy enforced by the County has resulted in the deprivation of his constitutional
rights. See Monei'l v. Dep't OfSocr`al Serv.s'. OfN.Y., 436 U.S. 658, 691, 694 (1978) (plaintiff must Show that any
constitutional violations were proximately caused by a policy, custom, or practice in order to establish municipal
liability).

personally liable for erroneous decisions, the resulting avalanche of suits, most of them frivolous
but vexatious, would provide powerful incentives for judges to avoid rendering decisions likely to
provoke such suits. The resulting timidity would be hard to detect or control, and it Would
manifestly detract from independent and impartial adjudication Nor are suits against judges the
only available means through which litigants can protect themselves from the consequences of
judicial error. Most judicial mistakes or wrongs are open to correction through ordinary
mechanisms ofreview, which are largely free of the harmful side-effects inevitably associated with
exposing judges to personal liability.” Forrester v. White, 484 U.S. 219, 226-27 (1988). The
complaint must therefore be dismissed

Under the provisions of 28 U.S.C. § 1915(e)(2) a case shall be dismissed at any time if the
court determines that (A) the allegation of poverty is untrue; or (B) the action or appeal (i) is
frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks
monetary relief against a defendant who is immune from such relief. Because this complaint seeks
monetary relief from a defendant who is immune from such relief, the dismissal is a “strike” under
the provisions of 28 U.S.C. §1915(g). As such, if Haddad files three civil actions while he is a
prisoner that are dismissed with a strike, he will not be permitted to file a civil action in forma
pauperis unless he can show he is imminent danger. This is his first strike.

By separate order which follows, the complaint shall be dismissed

UG

Date Catherine C. Blake
United States District Judge

